Exhibit 99.1 Press Release Exar Reports First Quarter Fiscal 2015 Financial Results Company Reports Revenue of $32.6 Million, an Increase of 17% Sequentially August 6, 2014 -Fremont, California – Exar Corporation (NYSE: EXAR) a leading provider of high-performance integrated circuits and system solutions, today reported financial results for the first quarter of fiscal year 2015, ended June 29, 2014. Non-GAAP revenue for the first quarter of fiscal year 2015 was $32.6 million, an increase of 17% from $28.0 million in the prior quarter. Revenue has been adjusted to eliminate the impact of the deferred revenue write-down under business combination accounting. GAAP revenue for the first quarter was $30.7 million. Non-GAAP gross margin for the quarter was 48%; and Non-GAAP net income for the quarter was $0.9 million, or $0.02 per diluted share, up from $0.7 million in the prior quarter. GAAP gross margin for the quarter was 36% and GAAP net income for the quarter was a loss of $0.26 per share. GAAP results for the quarter include the impact of consolidating Integrated Memory Logic Limited (iML) as of June 4, 2014, including substantial one-time costs associated with the acquisition, amortization of intangibles, and the elimination of minority interest pending completion of the second-step merger. “Our focus during the past twenty-four months has been on restructuring our business and developing new products through organic and inorganic means. This quarter marks a transformative point, as our sales and marketing team is demonstrating meaningful traction with both our Component Products and our System Solutions,” commented Exar President and CEO, Louis DiNardo. “Additionally, as we build an enduring business within our traditional product areas serving the industrial, networking, and communications infrastructure markets, we have augmented our offering with high-end consumer products through the recent acquisition of iML. The high-performance analog and mixed-signal products provided by iML are a logical extension of our business. iML gives us a great team, immediate scale, further diversity, with enhanced profitability,” concluded Mr. DiNardo. In the first quarter of fiscal 2015 the Company continued its aggressive introductions of new products, including: ● XRP7720 – A quad output programmable universal power management IC (PMIC). ● XRP7725 – A universal power management IC compatible with Intel Node Manager server power management technology. ● XRP3303x – The industry’s widest operation range RS-485 transceivers. ● XR761xx – A new family of PowerBloxTM DC-DC regulators offering exceptional line regulation. ● XR811xx – A new family of universal clocks with ultra-low phase jitter for communications, audio-video, and industrial applications. On a Non-GAAP basis, for the second fiscal quarter of 2015, ending September 28, 2014, the Company is expecting revenue to be in the range of $40 million to $43 million, gross margin between 47% to 50%, and operating expenses of between $18 million and $20 million. Company officials will be discussing these results in greater detail in a conference call today, Wednesday, August 6, 2014 at 1:45 p.m. PDT (4:45 p.m. EDT). To access the conference call, please dial (719) 457 -2628 or (888) 505-4368. In addition, a live webcast will be available on Exar's Investor webpage . An archive of the webcast will be available Exar's Investor webpage after its conclusion. Exar Corporation designs, develops and markets high-performance integrated circuits and system solutions for the Communications, High-End Consumer, Industrial & Embedded Systems, and Networking & Storage markets. Exar's broad product portfolio includes analog, display, LED lighting, mixed-signal, power management, connectivity, data management, and video processing solutions. Exar has locations worldwide providing real-time customer support. Integrated Memory Logic (iML), a subsidiary of Exar Corporation, is a fabless semiconductor company, which develops and markets application specific analog, power management, and mixed -signal integrated circuits. iML ICs are optimized primarily for the display, mobile systems and lighting markets. iML is an industry leader in the field of color control management, and has an extensive portfolio of products in power management and LED drivers. iML maintains a strong footprint close to its customers and supply chain in Asia, and markets extensively to OEMs and system manufacturing houses in China, Taiwan, Korea and Japan. Founded in 1996, iML has offices in the US and Asia . For more information about Exar, visit http://www.exar.com . For Press Inquiries Contact: press@exar.com For Investor Relations Contact: Ryan Benton, SVP and CFO Phone: (510)668-7201 Email: investorrelations@exar.com -Tables follow- ### FINANCIAL COMPARISON (In thousands, except per share amounts) (Unaudited) Non-GAAP Results THREE MONTHS ENDED JUNE 29, 2014 MARCH 30, 2014 JUNE 30, 2013 Industrial & Embedded Systems $ 18,867 58 % $ 19,588 70 % $ 16,498 51 % Consumer 5,332 16 % 43 0 % 246 1 % Communications Infrastructure 5,090 16 % 5,046 18 % 5,976 18 % Networking & Storage 3,338 10 % 3,310 12 % 9,907 30 % Net Sales $ 32,627 % $ 27,987 % $ 32,627 % Gross Profit $ 15,732 % $ 12,837 % $ 17,050 % Operating Expenses $ 15,040 % $ 12,671 % $ 12,482 % Income from operations $ 692 % $ 166 % $ 4,568 % Net income $ 860 % $ 676 % $ 4,797 % Net income per share Basic $ 0.02 $ 0.01 $ 0.10 Diluted $ 0.02 $ 0.01 $ 0.10 GAAP Results THREE MONTHS ENDED JUNE 29, 2014 MARCH 30, 2014 JUNE 30, 2013 Industrial & Embedded Systems $ 18,867 61 % $ 19,588 70 % $ 16,498 51 % Consumer 3,424 11 % 43 0 % 246 1 % Communications Infrastructure 5,090 17 % 5,046 18 % 5,976 18 % Networking & Storage 3,338 11 % 3,310 12 % 9,907 30 % Net Sales $ 30,719 % $ 27,987 % $ 32,627 % Gross Profit $ 10,956 % $ 8,422 % $ 15,477 % Operating Expenses $ 22,308 % $ 8,733 % $ 14,930 % Income (loss) from operations $ ) -37.0 % $ ) -1.1 % $ 547 % Net income (loss) $ ) -39.4 % $ 147 % $ 806 % Net income (loss) per share Basic $ ) $ 0.00 $ 0.02 Diluted $ ) $ 0.00 $ 0.02 Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. In particular, the statements regarding the demand for our products and the anticipated trends in our sales and profits are forward-looking statements. The forward-looking statements are dependent on certain risks and uncertainties. Therefore, actual outcomes and results may differ materially from what is expressed herein. The Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission, or SEC, filings, including, but not limited to, under the captions “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our Annual Report on Form 10-K for the fiscal year ended March 3 0, 2014 which are on file with the SEC and are available on our Investor webpage and on the SEC website at www.sec.gov. The Company assumes no obligation to update any forward-looking statements or information, which speak as of their respective dates. The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets and inventory step-up, impairment charges, restructuring charges and exit costs, provisions for dispute resolutions, merger and acquisition and related integration costs, certain income tax benefits and credits, certain warranty charges, net change in the fair value of contingent consideration, the write-down of deferred revenue under business combination accounting, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results.Additionally, we disclose below the non-GAAP measure of free cash flow, which is derived from our net cash provided (used) by operations, less purchases of fixed assets and IP, plus proceeds from the sale of IP. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provides further clarity on its profitability. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures.This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items.The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED JUNE 29, MARCH 30, JUNE 30, Net sales $ 21,698 $ 18,913 $ 23,858 Net sales, related party 9,021 9,074 8,769 Total net sales 30,719 27,987 32,627 Cost of sales: Cost of sales (1) 12,353 11,491 11,812 Cost of sales, related party 3,838 4,119 3,907 Amortization of purchased intangible assets and inventory step-up cost 3,545 2,254 1,350 Impairment of intangible assets - 1,636 - Restructuring charges and exit costs 27 65 81 Total cost of sales 19,763 19,565 17,150 Gross profit 10,956 8,422 15,477 Operating expenses: Research and development (2) 8,243 6,803 6,180 Selling, general and administrative (3) 10,077 7,496 7,354 Restructuring charges and exit costs, net 369 1,438 931 Merger and acquisition costs 4,050 1,014 465 Net change in fair value of contingent consideration ) ) - Total operating expenses 22,308 8,733 14,930 Income (loss) from operations ) ) 547 Other income and expense, net: Interest income and other, net 290 523 287 Interest expense ) ) ) Impairment of long term investment - ) - Total other income and expense, net ) 161 250 Income (loss) before income taxes ) ) 797 Provision for (benefit from) income taxes 692 ) (9 ) Net income (loss) before noncontrolling interest ) 147 806 Net loss attributable to noncontrolling interest 135 - - Net income (loss) attributable to Exar $ ) $ 147 $ 806 Net income (loss) per share: Basic $ ) $ 0.00 $ 0.02 Diluted $ ) $ 0.00 $ 0.02 Shares used in the computation of net income (loss) per share: Basic 47,236 47,328 46,805 Diluted 47,236 48,778 48,085 Equity compensation included in cost of sales $ 260 $ 195 $ 142 Equity compensation included in R&D 812 579 140 (3) Equity compensation included in SG&A 2,055 811 805 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) JUNE 29, MARCH 30, JUNE 30, ASSETS Current assets: Cash and cash equivalents $ 149,161 $ 14,614 $ 36,458 Short-term marketable securities - 152,420 169,333 Accounts receivable (net of allowances of $1,029, $1,178 and $673) 26,596 15,023 15,811 Accounts receivable, related party (net of allowances of $599, $608 and $318) 2,524 3,309 3,203 Inventories 31,988 28,982 19,391 Other current assets 5,717 3,549 2,853 Total current assets 215,986 217,897 247,049 Property, plant and equipment, net 20,644 21,280 22,953 Goodwill 45,017 30,410 10,356 Intangible assets, net 109,041 31,390 11,804 Other non-current assets 1,448 1,240 1,489 Totalassets $ 392,136 $ 302,217 $ 293,651 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 15,883 $ 15,488 $ 12,556 Accrued compensation and related benefits 6,271 4,174 3,765 Deferred income and allowances on sales to distributors 3,737 1,765 2,040 Deferred income and allowances on sales to distributors, related party 9,962 9,349 10,282 Short-term debt financing 65,000 - - Other current liabilities 16,257 11,370 10,642 Total current liabilities 117,110 42,146 39,285 Long-term lease financing obligations 40 70 1,012 Other non-current obligations 10,651 6,626 11,130 Total liabilities 127,801 48,842 51,427 Stockholders' equity: Exar Corporation stockholders' equity 246,598 253,375 242,224 Noncontrolling interest 17,737 - - Total stockholders' equity 264,335 253,375 242,224 Total liabilities and stockholders' equity $ 392,136 $ 302,217 $ 293,651 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED JUNE 29, MARCH 30, JUNE 30, GAAP net sales $ 30,719 $ 27,987 $ 32,627 Deferred revenue write-down 1,908 - - Non-GAAP net sales $ 32,627 $ 27,987 $ 32,627 GAAP gross profit $ 10,956 $ 8,422 $ 15,477 GAAP gross margin % % % Stock-based compensation 260 195 142 Amortization of purchased intangible assets and inventory step-up cost 3,545 2,254 1,350 Deferred revenue write-down and associated costs 944 - - Impairment Charges - 1,901 - Restructuring charges and exit costs 27 65 81 Non-GAAP gross profit $ 15,732 $ 12,837 $ 17,050 Non-GAAP gross margin % % % GAAP operating expenses $ 22,308 $ 8,733 $ 14,930 Stock-based compensation - R&D 812 579 140 Stock-based compensation - SG&A 2,055 811 805 Amortization of purchased intangible assets 413 238 107 Restructuring charges and exit costs, net 369 1,438 931 Merger and acquisition costs 4,050 1,014 465 Net change in fair value of contingent consideration ) ) - Non-GAAP operating expenses $ 15,040 $ 12,671 $ 12,482 GAAP operating income (loss) $ ) $ ) $ 547 Stock-based compensation 3,127 1,585 1,087 Amortization of purchased intangible assets and inventory step-up cost 3,958 2,492 1,457 Deferred revenue write-down and associated costs 944 - - Impairment Charges - 1,901 - Restructuring charges and exit costs, net 396 1,503 1,012 Merger and acquisition costs 4,050 1,014 465 Net change in fair value of contingent consideration ) ) - Non-GAAP operating income $ 692 $ 166 $ 4,568 GAAP net income (loss) $ ) $ 147 $ 806 Stock-based compensation 3,127 1,585 1,087 Amortization of purchased intangible assets and inventory step-up cost 3,958 2,492 1,457 Deferred revenue write-down and associated costs 944 - - Impairment Charges - 2,224 - Restructuring charges and exit costs, net 396 1,503 1,012 Merger and acquisition costs 4,497 1,014 465 Net change in fair value of contingent consideration ) ) - Net loss attributable to noncontrolling interest ) - - Income tax effects 609 ) ) Non-GAAP net income attributable to Exar $ 860 $ 676 $ 4,797 GAAP net income (loss) per share Basic $ ) $ 0.00 $ 0.02 Diluted $ ) $ 0.00 $ 0.02 Non-GAAP net income (loss) per share Basic $ 0.02 $ 0.01 $ 0.10 Diluted $ 0.02 $ 0.01 $ 0.10 Shares used in the computation of Non-GAAP net income (loss) per share: Basic 47,236 47,328 46,805 Diluted 49,826 50,220 48,557 Net cash provided (used) by operations $ ) $ 1,708 $ 983 Less purchases of fixed assets and IP ) ) ) Add proceeds from sale of IP - - 125 Free cash flow $ ) $ 725 $ 759 ###
